DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 06 May 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David E Sosnowski/            SPE, Art Unit 3745                                                                                                                                                                                            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-12, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macelroy (US 20130202427) in view of Ramirez (US 20200318484).
Regarding claim 1, Macelroy discloses a nozzle assembly for a gas turbine engine (Figure 2) comprising an outer band (Fig. 7, item 24) an inner band spaced from the outer band (Fig. 7, item 26) a set of airfoils extending between the outer band and the inner band (Fig. 5, item 20) a throat defined as a minimum cross-sectional area between adjacent airfoils of the set of airfoils (Figures 6 and 7 show the throat created) additional material provided at the throat with the additional material provided on, extending over and covering at least a portion of one airfoil of the set of airfoils (Fig. 5 shows additional material 30 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils. As long as the material contacts the airfoil, it is located on the airfoil. Further, Figure 6 shows material added that also contacts the airfoil (46). As long as the material contacts some point of the airfoil radially above where the base material is added (which is shown in Figure 2b), the material extends over and covers at least a portion of the airfoil), and one of the inner band or the outer band (Fig. 7 shows additional material 30 provided on both bands). However, Macelroy does not explicitly disclose at least one formed portion formed into the additional material wherein the formed portion is defined by removing at least some material from the additional material at the throat.
Macelroy and Ramirez are analogous prior art because both describe vane systems for gas turbine engines. Ramirez teaches a depression (Fig. 2B either 80 or 92) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil). Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). Macelroy is capable of machining the material (it is a braze metal material, which is capable of being machined), meaning that providing this contouring of Ramirez into the system of Macelroy would be very possible by simply machining down the material using a known machining method to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Macelroy because the contour of Ramirez provides reduced endwall losses for the turbine.
Regarding claim 2, Macelroy in view of Ramirez teaches that the additional material is provided on both of the outer band and the inner band (Figure 7, item 30).
Regarding claim 3, Macelroy in view of Ramirez teaches the at least one formed portion includes at least three formed portions, with a first formed portion of the at least three formed portions provided on the outer band, a second formed portion of the at least three formed portions provided on one airfoil of the set of airfoils, and a third formed portion of the at least three formed portions provided on another airfoil at the throat of the set of airfoils. Ramirez teaches a depression (Fig. 2B item 80) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil) and a differing formed portion on a different one of the airfoils (Fig. 2B, item 96) and the depression (92-96) extends the entire chord of the airfoil so it is provided at some point at the exact throat location.
Regarding claim 7, Macelroy in view of Ramirez teaches the at least one formed portion has an arcuate profile. Ramirez teaches a formed portion with an arcuate profile (Fig. 2B items 80, 82, 92, and 94 show formed portions with curved profiles, meaning they are arcuate).
Regarding claim 11, Macelroy in view of Ramirez teaches the formed portion is formed as additional material and is formed to form the throat to be met at maximum deviation (the rejection of claim 1 above describes machining to provide additional nozzle area and any machining can meet an arbitrary maximum deviation).
Regarding claim 12, Macelroy in view of Ramirez teaches the formed portion is aerodynamically contoured to minimize flow separation or turbulence created by the formed portion (Ramirez paragraph 0004).
Regarding claim 19, Macelroy discloses a nozzle for a gas turbine engine (Figure 2) comprising an outer band (Fig. 7, item 24) an inner band spaced from the outer band (Fig. 7, item 26) a first airfoil extending between the outer band and the inner band (Fig. 2b, item 20), a second airfoil extending between the outer band and the inner band, spaced from the first airfoil (Fig. 5, item 20) a throat defined as a minimum cross-sectional area between adjacent airfoils of the set of airfoils (Figures 6 and 7 show the throat created) additional material provided at the throat extending over and covering at least a portion of the first airfoil (Fig. 5 shows additional material 30 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils. As long as the material contacts the airfoil, it is located on the airfoil. Further, Figure 6 shows material added that also contacts the airfoil (46). As long as the material contacts some point of the airfoil radially above where the base material is added (which is shown in Figure 2b), the material extends over and covers at least a portion of the airfoil), and extending over and covering at least a portion of one of the inner band or the outer band (Fig. 7 shows additional material 30 provided on both bands). However, Macelroy does not explicitly disclose at least one formed portion formed into the additional material wherein the formed portion is defined by removing at least some material from the additional material at the throat.
Macelroy and Ramirez are analogous prior art because both describe vane systems for gas turbine engines. Ramirez teaches a depression (Fig. 2B either 80 or 92) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil). Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). Macelroy is capable of machining the material (it is a braze metal material, which is capable of being machined), meaning that providing this contouring of Ramirez into the system of Macelroy would be very possible by simply machining down the material using a known machining method to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Macelroy because the contour of Ramirez provides reduced endwall losses for the turbine.
Regarding claim 22, Macelroy in view of Ramirez teaches that the additional material is a metal (Macelroy Paragraph 0022).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macelroy (US 20130202427) in view of Ramirez (US 20200318484) as applied to claim 1 above, and further in view of Morris (US 20060078422).
Regarding claim 9, Macelroy in view of Ramirez teaches the limitations of claim 1 above. However, it does not explicitly disclose the set of airfoils including a set of vanes in a high-pressure turbine. Macelroy in view of Ramirez and Morris are analogous prior art because both describe vane structures used in turbine sections of engines. Macelroy describes using nozzle vanes in a turbine engine (Par. 0006) but does not choose if it is to be used in a high pressure or low-pressure turbine. Because of this, one of ordinary skill in the art would have to choose which turbine section to place the nozzle in. Morris teaches a gas turbine nozzle in a high-pressure turbine as the first stage (Par. 0026). Because both provide nozzles for turbine engines, the nozzle of Macelroy in view of Ramirez would provide predictable results in the high pressure turbine location of Morris. Thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the turbine nozzle of Macelroy in view of Ramirez in the high pressure turbine of Morris because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 10, Macelroy in view of Ramirez and further in view of Morris teaches that the set of vanes is in a first stage of the high pressure turbine (Fig. 2a shows the vane 31 being the first stage of the HPT).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macelroy (US 20130202427) in view of Ramirez (US 20200318484) as applied to claim 1 above, and further in view of Koonankeil (US 20140186164).
Regarding claim 21, Macelroy in view of Ramirez teaches the limitations of claim 1 as set forth in the above 103 rejection and further teaches the formed portion is formed by electrical discharge machining. Specifically, this claim is a product by process claim, and as there is no clear disclosure of what specific structure is imparted upon the claim by the usage of electrical discharge machining. The specification does not specifically mention EDM but it could be included in “adapted machining”, even then though no specific structure is implied by the steps of electrical discharge machining. Because of this and the fact that Macelroy in view of Ramirez teaches the structural limitations of the claim as set forth in the rejection of claim 1 above, the limitations of the claim are met. See MPEP 2113.
Alternatively, Macelroy in view of Ramirez and Koonankeil are analogous prior art because both describe formed gas turbine engine parts. Koonankeil teaches that EDM is a commonly used manufacturing method for metallic gas turbine parts (Par. 0005). Because the system of Macelroy in view of Ramirez does not teach a method to machine the system, one of ordinary skill in the art would have to pick a method of machining metallic parts for gas turbine engines. Because EDM is known to be used in this scenario it would provide predictable results in the system of Macelroy in view of Ramirez. Thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use EDM as suggested in Koonankeil in the system of Macelroy in view of Ramirez because combining prior art elements according to known methods is obvious if it yields predictable results. See MPEP 2143(I)(A).

Response to Arguments
Applicant’s arguments, see appeal brief, filed 06 May 2022, with respect to Morris have been fully considered and are persuasive.  The 102 rejection of Morris has been withdrawn. 
Applicant's arguments filed 06 May 2022 have been fully considered but they are not persuasive. The arguments regarding the 103 rejection over Macelroy in view of Ramirez were not found to be persuasive. The applicant seems to argue that because Ramirez teaches a depression in the endwall of Ramirez that it would not provide the additional material required by the claim. As Macelroy provides additional material as the flowpath and mentions that such a material can be machined to customize the endwall (see rejection above), providing the specific flowpath of Ramirez machined into the extra material of Macelroy would not destroy the combination and would be obvious, as the extra material of Macelroy is already providing the endwall that Ramirez can contour. As to the arguments about the material of Macelroy not extending over and covering a portion of the vane, Figure 5 of Macelroy shows a clear view that the preform 32 contacts the sidewalls of both airfoils, meaning that they extend over and cover a portion of the airfoil. Further, Paragraph 0026 of Macelroy mentions that the braze preform preferably covers the entirety of the endwall, meaning that they would extend up to and contact the airfoils. Paragraph 0028 further describes another embodiment where slurry (which also qualifies as additional material) is inserted into any gaps, which would ensure covering of the airfoil portion in that embodiment as well. As to the arguments towards the preforms being exclusively bonded to the endwalls, the preforms do not have to be directly bonded to the airfoil walls with metallurgical methods to be able to be covering a portion of the airfoil. As the arguments above describe the contact being made the limitations are met.

Allowable Subject Matter
Claim 13 and 15-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Macelroy in view of Ramirez does not show the local maximum of the material added to be located at the throat of the nozzle (which is required to be the minimum cross-sectional area between the vanes). No other art was found that provided the local maximum for the added material to be located at the exact point of the throat while also being used for a turbine nozzle structure.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745